Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 10-13) in the reply filed on 01/28/2021 is acknowledged.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “star connection/star center” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,219,331 in view of O’Sullivan et al. (U.S. Patent 4529927), hereinafter O’Sullivan.
Application 16/284925
Patent 10219331
1. (Original) Electric power supply apparatus for an electric arc furnace comprising at least one electrode, said electric power supply apparatus being electrically connectable to a power network to supply to said electrode electric energy to generate an electric arc a hysteresis regulator configured to regulate the switching frequency of said inverter circuits and their band occupation.
Pulse Width Modulation regulator configured to regulate the switching frequency of said inverter circuits and their band occupation.

2. The apparatus as in claim 1, wherein said controller is configured to calculate at least a reference current value and regulate said electric regulation unit based upon said reference current value, and wherein said controller is further configured to calculate a reference voltage value and regulate said positioning device based upon said reference voltage value.
3. (Original) The apparatus as in claim 2, further comprising a current detection device to detect an arc current, and a 


4. The apparatus as in claim 3, wherein said converter device is configured to convert the network current and a network voltage of the power network to the arc current and the arc voltage, respectively, and wherein said electric regulation unit further comprises a current regulation device electrically connected between said controller and said converter device, and wherein the current regulation device is configured to receive said reference current value calculated by the controller.
5. (Original) The apparatus as in claim 1, wherein said positioning device is electrically connected to an electrode controller, configured to control the positioning device, said electrode controller being electrically connected at 


6. The apparatus as in claim 1, wherein each phase sub-module is electrically connected with a star connection and each star center of each phase sub-module is electrically connected to each star center of each other phase sub-module and to a neutral connection.
11. (Original) The apparatus as in claim 1, wherein said intermediate circuit is a DC- link.
7. The apparatus as in claim 1, wherein said intermediate circuit is a DC-link.
12. (Original) The apparatus as in any claim 1, wherein said inverter circuit includes one or more of the following: semi-conductors, diodes, thyristors, or transistors.
8. The apparatus as in any claim 1, wherein said inverter circuit includes one or more of the following: semi-conductors, diodes, thyristors, or transistors.

 9. The apparatus as in claim 1, wherein said straightening circuit includes a controlled diode bridge or thyristor bridge. 



As can be clearly seen from the above comparison, dependent claims 2-5 and 10-13 of application 16/284925 are identical to claims 2-9 of Patent 10219331.  Claim 1 of the instant application and claim 1 of the ‘331 Patent are not identical, but they are substantially the same.  Claim 1 of the instant application requires “a hysteresis regulator configured to regulate the switching frequency of said inverter circuits and their band occupation” whereas claim 1 of the ‘331 Patent requires “a Pulse Width Modulation regulator configured to regulate the switching frequency of said inverter circuits and their band occupation.”  The respective regulators are claimed as performing the same function of regulating the switching frequency of said inverter circuits and their band occupation.  Therefore, the only difference is that the regulator of the instant application is a hysteresis regulator, whereas the ‘331 Patent is a Pulse Width Modulation regulator.
O’Sullivan teaches that it is known in the art of controlling a switched power regulator (Col. 1, lines 5-10) to use a hysteresis regulator.  O’Sullivan states that “Traditionally, power regulators have employed either classical pulse-width modulation or hysteresis voltage control techniques” (Col. 1, lines 10-16).  O’Sullivan, therefore, teaches that it is conventional to use either a PWM or a hysteresis means for regulating power.
.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations "detection device” and “positioning device” in claim 1, “controller” in claim 2, “current detection device” and “voltage detection device” in claim 3, and “current regulation device” in claim 4 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” or “controller,” respectively, coupled with functional language “detection device …configured to detect said at least one of the current or the voltage” (claim 1, detection device), “positioning device configured to move the at least one 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5 and 10-13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Detection Device: Figure 1 and paragraph 0037 disclose the use of detection devices 24 and 26 to detect the current and voltage supplied by network 50. Para. 0038 discloses detection device 24 may be an ammeter or an ammeter transformer, while detection device 26 may be a voltmeter or a voltmeter transformer;
Positioning Device: Figure 1 and paragraph 0083 disclose the use of positioning device 46 to move electrode 62. Paragraph 0091 discloses 
Current Detection Device and Voltage Detection Device: Figure 1 and paragraph 0063 disclose the use of current detection device 20 to detect arc current and voltage detection device 22 to detect arc voltage.  Para. 0064 discloses detection device 20 may be an ammeter or an ammeter transformer, while detection device 22 may be a voltmeter or a voltmeter transformer;
Current Regulation Unit: Figure 1 and paragraph 0079 disclose current regulation device 42 being “a hysteresis regulator, or a PWM (Pulse-Width-Modulation) regulator, which allows to regulate the switching frequency of the inverters and the band occupation;” and
Controller: Figure 1 and paragraph 0065 disclose control and command unit 16 connected to electric regulation unit 12 and power network 50.  Paragraphs 0065-0066 further disclose 16 being configured to calculate a reference current value and a voltage current value. Paragraphs 0069-0070 disclose 16 including a power regulator 27 that is “configured to calculate the reference current IR, reference voltage UR and the frequency of the wave form.” Paragraph 0073 states that 16 may also “comprise a processing unit 28 connected to the power regulator 27 and the detection devices 20, 22 and configured to determine, based on the 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites a current detection device that is “configured to receive said reference current value calculated by the controller.”  Claim 1, from which claim 4 
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breker et al. (U.S. Patent 6421366), hereinafter Breker, in view of Pasch et al. (U.S. Publication 2008/0063024), hereinafter Pasch, and in view of O’Sullivan et al. (U.S. Patent 4529927), hereinafter O’Sullivan.
Regarding claim 1, Breker discloses an electric power supply apparatus for an electric arc furnace comprising at least one electrode (Col. 1, lines 5-10; “…device for supplying current to an electric-arc melting unit for melting and heating metal, especially steel, which unit is operated with at least two electrodes.”) (Fig. 2),

    PNG
    media_image1.png
    492
    588
    media_image1.png
    Greyscale

Three-phase AC source 91) (Col. 3, lines 17-21) to supply to said electrode (21/22) electric energy to generate an electric arc to melt a metal mass (Col. 3, lines 12-16. “…melting unit 11 which has a vessel 12 with a bottom 13, into which the metal charge S has been placed. Electrodes 21 and/or 22 and/or 23 project into the vessel….”), said power network being a three phase electric network with three phases, each phase providing a network current, said network current being alternate current (AC) (as previously cited, source 91 is a three-phase AC source), said apparatus comprising an electric regulation unit (defined by power supply modules 41-4n) interposed between and electrically connected to the power network (91) and to the electrode (21/22) and configured to regulate at least one of a current or a voltage for powering said electrode (current control component 82, for instance, controls current in correspondence with the power required during the melting process-Col. 3, lines 31-37) (See also Col. 2, lines 17-21 and 32-40. “…the electric current from the mains to a three-phase a.c. source is divided overeat least two power supply modules connected in parallel to each other…” and “…compensate for the voltage variations arising as a result of the operation of the arc or arcs. This ensures that the load imposed on the mains power supply remains uniform. The individual current modules are designed in such a way and provided in such number that the reactive power uptake of the power supply unit can be kept constant….”), wherein said electric regulation unit (41 to 4n) comprises a converter device configured to convert the network current into the electric energy to generate the electric arc at said electrode (Col. 2, lines 22-31. “…the current is introduced as direct current by the three-phase bridge and stored temporarily in the individual direct-current Col. 2, lines 17-21 and 32-40. “…the electric current from the mains to a three-phase a.c. source is divided overeat least two power supply modules connected in parallel to each other…”), wherein each of said modules comprises three phase sub-modules (defined below), wherein each of said three phase sub-modules comprises (i) a straightening circuit configured to rectify and regulate the network current to generate a straightened current (The instant application, in paragraphs 0047-0048, as published, states that straightening circuit 36 is “configured to straighten and possibly regulate the respective phase current supplied by the power network 50” and may be “a controlled diode bridge or thyristor bridge.”) (Breker discloses 51-5n being a three-phase bridge that introduces direct current from source 91. Col. 3, lines 17-31.  Figure 2 showing a diode symbol.  One skilled in the art would find it reasonable that 51 to 5n is a diode bridge.  Furthermore, as Breker discloses using a diode bridge that receives current from AC source 91 and introduces a direct current, one of ordinary skill in the art would find it reasonable that the diode bridge of Breker, being the same or substantially the same as disclosed in the instant application, would also be capable of, without further modification, of rectifying and regulating the network current to generate a straightened current.  See MPEP 2114.), (ii) an intermediate circuit (intermediate circuit 61 to 6n. Col. 3, lines 16-31, while the Abstract refers to 61 to 6n as a “direct-current intermediate circuit”) configured to store 71 to 7n) configured to invert the straightened current from the intermediate circuit by regulating a frequency and an amplitude of a fundamental harmonic of another alternating current providing the energy to the electrode (The instant application, in paragraph 0055, as published, states that inverter circuit 40 “comprises a plurality of devices chosen from semi-conductors, diodes, thyristors such as SCR (Silicon Controlled Rectifier), triac, GTO (Gate Turn-Off thyristor), IGCT (Integrated Gate-Commutated Tyristor), MCT (Metal-Oxide Semiconductor Controlled Thyristor), transistors such as BJT (Bipolar Junction Transistor), MOSFET (Metal-Oxide Semiconductor Field-Effect Transistor), IGBT (Insulated-Gate Bipolar Transistor).”) (Breker discloses 71 to 7n being a transistor unit which “are connected to the electrodes by a current-carrying line 31 and a return line 34 or by go-and-return lines 32, 33, 35. In addition, the transistor units 71-7n are connected to a control unit 81 by appropriate control lines; in FIG. 1, they are wired for direct current and in FIGS. 2 and 3 for alternating and 3-phase current, respectively.” Col. 3, lines 17-31.  “…transistor units 71-7n have current control components 82, by means of which the level of the current can be controlled in correspondence with the power required during the melting process while keeping the power factor the same.” Col. 3, lines 31-37) (See also Col. 2, lines 46-52. “…the transistor units of each power supply module are provided with components by means of which the level of the current and its form can be controlled in correspondence with the power required for the melting process while the power factor is kept constant at the same time.”) (Here, Breker discloses using an transistor inverter circuit, which corresponds to the inverter circuit 40 comprising “transistors” of the instant application. Therefore, one of ordinary skill in the art would find it reasonable that the transistors of Breker, being the same or at least substantially the same as disclosed in the instant application, would also be capable, without further modification, of inverting the straightened current from the intermediate circuit by regulating a frequency and an amplitude of a fundamental harmonic of another alternating current providing the energy to the electrode.  See MPEP 2114).
	Breker is silent on wherein said apparatus comprises at least one detection device interposed between the electrode and said electric regulation unit and configured to detect said at least one of the current or the voltage, a positioning device configured to move the at least one electrode nearer to/away from the metal mass to be melted and a controller electrically connected to said electric regulation unit, to said power network, and to said positioning device, said controller being configured to control said electric regulation unit and said positioning device, wherein said apparatus comprises a hysteresis regulator configured to regulate the switching frequency of said inverter circuits and their band occupation.  
	Pasch teaches that it is known in the art of electric arc furnaces (Para. 0001) (Figure 1) to use at least one detection device (detection device(s) 19, para. 0048) interposed between the electrode (electrode 14, para. 0045) and said electric regulation unit (regulating system 1, para. 0042) (monitoring device 2, current regulating means 3, a phase angle control 4, and voltage regulating means 5) and configured to detect said measures voltage and currents supplied, para. 0048.  Corresponds to the ammeter/ammeter transformer/voltmeter/voltmeter transformer disclosed in paragraph 0038 of the instant application as interpreted under 35 USC 112 (f)) a positioning device (17) configured to move the at least one electrode nearer to/away from the metal mass to be melted (material within furnace 15) (para. 0047, hydraulic system 17 carries out a slow electrode regulation to correct the voltage ratios where 18 supplies a signal corresponding to the position of electrode 18. See also Para. 0050. Corresponds to the structures listed in paragraph 0091 of the instant application as interpreted under 35 USC 112 (f)) and a controller (PC 6 for controlling; para. 0042) electrically connected to said electric regulation unit (1), to said power network (corresponding to source 10), and to said positioning device (17) (shown in Figure 1), said controller being configured to control said electric regulation unit and said positioning device (See aforementioned citations, regulating system 1 controls 17, which in turn is controlled by PC 6.).
	The advantage of combining the teachings of Pasch is that in doing so provide a means for positioning the electrode relative to the furnace and metal mass, which would regulate the input of electric energy (para. 0003), provide a means for measuring electric quantities (voltage and current), and a means for controlling the same accordingly.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Breker with Pasch, by adding to the electrode and electric regulation unit of Breker, with the teachings of Pasch, in order to provide a means for positioning the electrode relative to the furnace and metal mass, which would 
The combination of Breker and Pasch teaches each claimed limitation, as detailed above, except for a hysteresis regulator configured to regulate the switching frequency of said inverter circuits and their band occupation.  
O’Sullivan teaches that it is known in the art of controlling a switched power regulator (Col. 1, lines 5-10) to use a hysteresis regulator.  O’Sullivan states that “Traditionally, power regulators have employed either classical pulse-width modulation or hysteresis voltage control techniques” (Col. 1, lines 10-16).  O’Sullivan further states that “A limit-cycle conductance controller apparatus known in the art comprises a detector incorporating two switching or hysteresis levels which are varied as a function of the control signal and compared to the sensed inductor current. This type of controller results in a switch oscillation such that the inductor current limit cycles between the two controlled limit levels which can be set by the control signal. This controller produces a controlled average inductor current directly proportional to the control signal with a switching frequency dependent on the difference between the limit levels and the inductor voltage, and thus the frequency is in principle free-running to satisfy the control function” (Col. 1, lines 40-53). O’Sullivan teaches, with respect to Figure 1, that the “drive signal VD is also applied to the base of transistor 30, the function of which is to provide the hysteresis current switching. The collector electrodes of transistor 30 is connected to said first input of the comparator 20 and its emitter electrode is connected to a current source 5. The transistor 30 is switched ON and OFF concurrently with 
The advantage of combining the teachings of O’Sullivan is that in doing so would provide a means to regulate the voltage of the inverter (transistor of Breker). 
 Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Breker, as modified by Pasch, with O’Sullivan, by adding to the electric power supply apparatus of Breker, and in particular to the inverter, with the teachings of O’Sullivan, in order to provide a means to regulate the voltage of the inverter (transistor of Breker). 
Regarding claim 11, the primary combination, as applied in claim 1, teaches each claimed limitation.
Specifically, Breker further discloses wherein said intermediate circuit is a DC- link (Note, capacitor symbol for 61 to 6n in Figure 2. Further, since 61 to 6n are disclosed as a direct-current intermediate circuit, it follows then that 61 to 6n ‘link’ bridges 51-5n and transistors 71 to 7n).  
Regarding claim 12, the primary combination, as applied in claim 1, teaches each claimed limitation.
Specifically, Breker further discloses wherein said inverter circuit includes one or more of the following: semi-conductors, diodes, thyristors, or transistors (as detailed in claim 1, above).  
Regarding claim 13, the primary combination, as applied in claim 1, teaches each claimed limitation.
Specifically, Breker further discloses wherein said straightening circuit includes a controlled diode bridge or thyristor bridge (as detailed in claim 1, above).
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breker et al. (U.S. Patent 6421366), hereinafter Breker, in view of Pasch et al. (U.S. Publication 2008/0063024), hereinafter Pasch, and in view of O’Sullivan et al. (U.S. Patent 4529927), hereinafter O’Sullivan, and in further view of Sedighy et al. (U.S. Publication 2006/0050758), hereinafter Sedighy.
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation except as detailed below.
Pasch, as detailed in claim 1, teaches calculating at least a reference current value and regulating said electric regulation unit based upon said reference current value (para. 0048, “Devices 19 for measuring and monitoring the electric quantities are connected to the regulating system 1 and measured values corresponding to the primary voltage UPRI and primary currents IPRI are supplied to them. The measuring and monitoring devices 19 calculate the values required for the regulating system 1 from these measured values.”), as well as, calculating a reference voltage value.
Pasch is silent on the controller calculating such reference values and being configured to regulate said positioning device based upon said reference voltage value.  
Sedighy teaches that it is known in the art of electric arc furnaces (para. 002) for a controller to be configured to calculate at least a reference current value and regulate Paragraph 0075 discloses that controller 200 includes a first output port 202 and outputs a first control signal thereby providing instruction to the reactor controller 128-analogous to regulation unit-for adjusting reactor 118; Controller 200 outputs a second control signal through output port 204 providing instructions to the electrode position controller 148-positioning device-for adjusting the electrode height; the first and second control signals can comprise a value calculated by controller 200; Paragraph 0070 discloses that controller 200 receives current measurements from current transformer 134-as seen in Figure 3, current transformer 134 leads to controller 200 which, in turn, uses the current information to control reactor controller 128-See also, paragraph 0071, in which controller 200 receives voltage measurement from voltage transformer 130-as seen in Figure 3, voltage transformer leads to controller 200 which, in turn, uses the voltage information to control the electrode position controller) (see para. 0075, for control of position controller 148).
The advantage of combining the teachings of Sedighy is that in doing so would provide a means for compensating for power demands of the furnace, which would aid in reducing the effects of fluctuating or unbalanced loads (para. 0003) and stabilizing power consumption (para. 0078).
 Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Breker, as modified by Pasch and O’Sullivan, with Sedighy, by adding to the controller functionality of Breker, as modified, with the para. 0078).
Regarding claim 3, the primary combination, as applied in claim 2, teaches each claimed limitation.
Specifically, Sedighy teaches, as detailed above in claim 2, a current detection device to detect an arc current, and a voltage detection device to detect an arc voltage, said current detection device and said voltage detection device being electrically connected to said controller (As detailed in the interpretation under 35 USC 112 (f), Para. 0064, of the instant application, discloses detection device 20 may be an ammeter or an ammeter transformer, while detection device 22 may be a voltmeter or a voltmeter transformer.) (Sedighty, in Paragraph 0070, discloses that controller 200 receives current measurements from current transformer 134-as seen in Figure 3, current transformer 134 is electrically connected to controller 200. See also, paragraphs 0071, in which controller 200 receives voltage measurement from voltage transformer 130-as seen in Figure 3, voltage transformer is electrically connected to controller 200).
Regarding claim 4, the primary combination, as applied in claim 3, teaches each claimed limitation.
Breker, as detailed in claim 1, discloses the converter device being configured to convert the network current and a network voltage of the power network to the arc current and the arc voltage, respectively, (Col. 2, lines 22-31. “…the current is introduced as direct current by the three-phase bridge and stored temporarily in the individual direct-current intermediate circuits. The rectified partial currents are then Here, the converter device of Breker, necessarily, converts the current/voltage from source 91 to respective current and voltage for the electrode to form an arc in order to melt the metal mass).
Breker also discloses a current control component (82) that controls current in correspondence with the power required during the melting process (Col. 3, lines 31-37). As shown in Figure 2, current control component (82) is electrically connected between control unit (81) and the converter.
Pasch, as detailed above, also teaches the electric regulation unit further comprising a current regulation device (current regulating means 3, para. 0042) electrically connected to said controller (PC 6), and wherein the current regulation device is configured to receive said reference current value calculated by the controller (as detailed above, PC 6 control regulating system 1, which includes the current regulation device 3.  It follows then, that current regulation device 3 is structurally capable of receiving the reference value from the controller.).  
Sedighy, as detailed above, also teaches using a current regulation device that is configured to receive said reference current value calculated by the controller (para. 0071, “…central controller 200 includes further inputs coupled to each reactor controller 128 or specifically to each first voltage transformer 130 to receive a measurement of the voltage on the supply side of the variable reactor 118 for each furnace. In other words, the central controller 200 receives voltage and current measurements for each furnace (or phase). The central controller 200 may receive the voltage and current measurements through direct coupling with dedicated additional current and voltage transformers, the current and voltage transformers 134, 130 used in the variable reactance control circuit, or indirectly from one or more output ports of the reactor controller 128….” Para. 0072, “…operating characteristics monitored by the central controller 200 includes the setting or value of each variable reactor 118. This variable reactor setting is input to the central controller 200 from each reactor controller 128. For example, each reactor controller 128 outputs its calculated reactance setting to the central controller 200….” See also Para. 0075).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breker et al. (U.S. Patent 6421366), hereinafter Breker, in view of Pasch et al. (U.S. Publication 2008/0063024), hereinafter Pasch, and in view of O’Sullivan et al. (U.S. Patent 4529927), hereinafter O’Sullivan, and in further view of Ma et al. (U.S. Patent 6573691), hereinafter Ma.
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein said positioning device is electrically connected to an electrode controller, configured to control the positioning device, said electrode controller being electrically connected at least to a voltage detection device and being configured to control the positioning device based upon an arc voltage and a reference voltage calculated by the controller.  
Ma teaches that it is known in the art of electric arc furnaces (Abstract, first sentence.) (Fig. 3) for a positioning device (electrode movement system 54, which adjusts “the height of the electrodes 12 relative to the furnace vessel 24” Col. 11, lines 43-47) to be electrically connected to an electrode controller (electrode position controller 48), configured to control the positioning device (Figure 3 shows movement system 54 connected to electrode position controller 48; Col. 11, Lines 43-67 disclose that electrode position controller 48 regulates electrode movement system 54 by adjusting the height of electrode 12; Col. 13, Lines 10-16 disclose that the electrode position controller forms a stable arc voltage through electrode height regulation). Ma further teaches that the electrode controller is electrically connected at least to a voltage detection device and being configured to control the positioning device based upon an arc voltage and a reference voltage calculated by the controller (Figure 3 shows voltage detection device 58 connected to electrode position controller 48; Col. 11, Lines 43-67 disclose that electrode position controller 48 is configured to monitor electrode voltage-arc voltage-values and compare against stored values-reference value).
The advantage of combining the teachings of Ma t is that in doing so would provide a position controller that predicts the onset of different possible furnace conditions, thereby allowing the regulation of the electrode height in various conditions which would reduce power swings while maintaining process energy efficiency (as cited above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Breker, as modified by Pasch and O’Sullivan, with Ma, by adding to the positioning device of Breker, as modified, with the teachings of Ma, in order to provide a position controller that predicts the onset of different possible furnace conditions, thereby allowing the regulation of the electrode height in various conditions which would reduce power swings while maintaining process energy efficiency (as cited above).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breker et al. (U.S. Patent 6421366), hereinafter Breker, in view of Pasch et al. (U.S. Publication 2008/0063024), hereinafter Pasch, and in view of O’Sullivan et al. (U.S. Patent 4529927), hereinafter O’Sullivan, and in further view of Konig et al. (U.S. Patent 4907244), hereinafter Konig.
Regarding claim 10, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein each phase sub-module is electrically connected with a star connection and each star center of each phase sub-module is electrically connected to each star center of each other phase sub-module and to a neutral connection.  
Konig teaches that it is known in the art of electric furnaces (Title) that each phase sub-module can be electrically connected with a star connection and each star center of each phase sub-module is electrically connected to each star center of each other phase sub-module and to a neutral connection (Figure 4 shows sub phases R, S, and T electrically connected by means of a star connection, which is electrically connected to lines 34, 35, and 36).
The advantage of combining the teachings of Konig is that in doing so would provide better distribution of current and improve the utilization of area occupied (Col. 2, Lines 30-45).
 Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Breker, as modified by Pasch and O’Sullivan, with Konig by adding to the phase sub-module connections of Breker, with the Col. 2, Lines 30-45).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761